Name: Commission Regulation (EC) NoÃ 464/2008 of 28 May 2008 fixing the additional amount to be paid under the 2007/08 marketing year for tomatoes in Bulgaria in accordance with Regulation (EC) NoÃ 104/2007
 Type: Regulation
 Subject Matter: Europe;  marketing;  economic policy;  cooperation policy;  plant product;  food technology
 Date Published: nan

 29.5.2008 EN Official Journal of the European Union L 139/7 COMMISSION REGULATION (EC) No 464/2008 of 28 May 2008 fixing the additional amount to be paid under the 2007/08 marketing year for tomatoes in Bulgaria in accordance with Regulation (EC) No 104/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, Having regard to Commission Regulation (EC) No 104/2007 of 2 February 2007 fixing the aid for tomatoes for processing for the 2007/08 marketing year (1), and in particular Article 2(2) thereof, Whereas: (1) The quantities of tomatoes covered by aid applications for the 2006/07 marketing year as notified by Member States in accordance with Article 39(2) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2), exceed the Community threshold by 11,8 %. An additional amount is therefore to be paid after the end of the 2007/08 marketing year in the Member States which joined the European Union on 1 January 2007 and which have not exceeded their national threshold or in which the threshold has been exceeded by less than 25 %. (2) For the 2007/08 marketing year the national threshold for Bulgaria was not exceeded. A total additional amount of EUR 8,62 per tonne should therefore be paid in that Member State. (3) For the 2007/08 marketing year, producers in Romania have not submitted any application for aid for tomatoes for processing. No additional amount for that marketing year should therefore be paid in that Member State, HAS ADOPTED THIS REGULATION: Article 1 An additional amount of EUR 8,62 per tonne of tomatoes for processing, as referred to in Article 2(2) of Regulation (EC) No 104/2007, shall be paid in Bulgaria after the end of the 2007/08 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 28, 3.2.2007, p. 10. (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 1663/2005 (OJ L 267 of 12.10.2005, p. 22).